Case 20-30663-5-wak          Doc 40    Filed 07/20/20 Entered 07/20/20 13:22:41           Desc Main
                                      Document     Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK


  In re:                                             Case No. 20-30663-5-mcr

  The Roman Catholic Diocese of Syracuse,            Chapter 11
  New York,

                      Debtor.




 MOTION FOR ADMISSION TO PRACTICE PRO HAC VICE OF RUSSELL W. ROTEN



           Brett L. Messinger (“Movant”), a partner with the law firm of Duane Morris LLP, and a

 member in good standing of the Bar of the New York, admitted to practice before this Court,

 moves the admission pro hac vice of Russell W. Roten, a partner with my firm, pursuant to Local

 Bankruptcy Rules 2090-1(b) and 9003-1, to act as counsel for Certain Underwriters at Lloyd's,

 London and London Market Insurers . (collectively, “London Market Insurers”), in the above

 captioned bankruptcy case and any related adversary proceedings.

           Mr. Roten is a member of the bar of the State of California, and has been admitted to

 practice in all of the federal districts of California, North Carolina, Washington, the District of

 Columbia and the Third, Fourth and Ninth Circuit Courts of Appeal.

           Mr. Roten is a member in good standing in all of the jurisdictions and/or a member, and is

 not subject to any pending disciplinary proceedings in any jurisdiction. See attached Exhibit A,

 which is a true and correct copy of Mr. Roten’s California Certificate of Good Standing.




 DM3\6930544.1
Case 20-30663-5-wak        Doc 40    Filed 07/20/20 Entered 07/20/20 13:22:41       Desc Main
                                    Document     Page 2 of 3


           WHEREFORE, the undersigned respectfully request that the Court will enter an Order

 admitting Russell W. Roten.


 Dated: July 20, 2020                               DUANE MORRIS LLP

                                                      /s/ Brett L. Messinger
                                                    Brett L. Messinger (NY #3987542)
                                                    30 South 17th Street
                                                    Philadelphia, PA 19013-4196
                                                    Telephone:      (215) 979-1000
                                                    Facsimile:      (215) 979-1020
                                                    Email: blmessinger@duanemorris.com

                                                    Attorneys for London Market Insurers




                                                2
 DM3\6930544.1
Case 20-30663-5-wak           Doc 40    Filed 07/20/20 Entered 07/20/20 13:22:41              Desc Main
                                       Document     Page 3 of 3


                            CERTIFICATION OF RUSSELL W. ROTEN

           I certify that I am eligible for admission to this Court. I am a member in good standing of

 the bar in the State of California and have been admitted in all of the federal districts of California,

 North Carolina, Washington, the District of Columbia, and the Third, Fourth and Ninth Circuit

 Courts of Appeal.

           I certify that I am a member in good standing in all of said jurisdictions at all times and am

 not subject to any pending disciplinary proceedings in any jurisdiction. I also certify that I am

 generally familiar with the local rules for the U.S. Bankruptcy Court, Northern District of New

 York.



 Dated: July 20, 2020                                    DUANE MORRIS LLP


                                                         /s/ Russell W. Roten
                                                         Russell W. Roten
                                                         Duane Morris LLP
                                                         865 S. Figueroa Street, Suite 3100
                                                         Los Angeles, CA 90017-5450
                                                         Telephone: 213.689.7400
                                                         Facsimile: 213.689.7401
                                                         JKahane@duanemorris.com

                                                         Attorneys for London Market Insurers




                                                     3
 DM3\6930544.1
